Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-12-2008

Melchor Jayme v. MCI Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1750




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Melchor Jayme v. MCI Corp" (2008). 2008 Decisions. Paper 665.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/665


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 08-1750
                                    ___________

                               MELCHOR R. JAYME,
                                              Appellant
                                      v.

                      MCI CORP; GERALD CATZ, President;
                           MS. BUSCH, Executive Staff

                     ____________________________________

                   On Appeal from the United States District Court
                             for the District of New Jersey
                         (D.C. Civil Action No. 07-cv-00055)
                   District Judge: Honorable Garrett E. Brown, Jr.
                    ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 August 7, 2008
        Before: RENDELL, JORDAN and VAN ANTWERPEN, Circuit Judges

                           (Opinion filed: August 12, 2008)
                                    ___________

                                     OPINION
                                    ___________


PER CURIAM

      Appellant Melchor R. Jayme, a resident of New Jersey, received telephone services

from defendant MCI Corporation (“MCI”), and these services included caller ID with

name and number. On March 19, 2006, caller ID service ceased to function on Jayme’s
telephone, although his actual phone service was not at any time interrupted. Jayme

wrote a letter to defendant Gerald Catz, an MCI Executive, and he subsequently received

a telephone call from defendant Andrea Busch, an employee of MCI. Busch attempted to

identify the source of the problem over the telephone by asking Jayme questions about his

caller ID service, including “is the light blinking, is it plugged to an outlet, etc.,” which

Jayme found difficult to answer. He told her he was “illiterate” in the matter of dealing

with appliances and he wanted an MCI technician to come to his home. Busch persisted,

and, when Jayme still could not answer her questions, she “banged the phone while [he]

was still talking” and he “was humiliated like a slap on the face!” Just over a month later,

on May 19, 2006, Jayme’s caller ID service resumed, seemingly on its own.

       Jayme filed suit pro se in United States District Court for the District of New

Jersey, alleging breach of contract and the civil and “criminal” torts of negligent and

intentional infliction of emotional distress in connection with the two month loss of his

caller ID. He sought money damages as follows: $20,000 in “personal damages,”

$20,000 in “moral damages,” and $100,000 in “punitive/exemplary” damages for breach

of contract (Complaint, at ¶ 28), and the same amounts for Busch’s alleged infliction of

emotional distress, for a total request of $280,000.00, id. The defendants MCI, Catz, and

Busch moved to dismiss the complaint for lack of subject matter jurisdiction pursuant to

Federal Rule of Civil Procedure 12(b)(1). Instead of responding to the motion to dismiss,

Jayme requested photocopies of the cases relied upon by the defendants in their



                                               2
supporting brief.1 The District Court denied this request on several occasions and gave

numerous extensions of time for responding to the motion to dismiss. However, after six

months had passed, and no response was forthcoming from Jayme, the District Court

proceeded to address the motion on the merits and grant it. The complaint was dismissed

without prejudice for lack of subject matter jurisdiction. Jayme appeals.

       We will affirm. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

whether the District Court possesses subject matter jurisdiction. See Metropolitan Life

Ins. Co. v. Price, 501 F.3d 271, 275 (3d Cir. 2007). Congress has provided that

jurisdiction in the federal courts be limited. See Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994). Federal courts have subject matter jurisdiction in

only two circumstances: when a complaint asserts a cause of action under some provision

of federal law, see 28 U.S.C. § 1331, or when the parties are of diverse citizenship and

the amount in controversy exceeds the jurisdictional minimum of $75,000.00, exclusive

of costs and interest, see 28 U.S.C. § 1332.

       For purposes of federal question jurisdiction, “[a]n action arises under the laws of

the United States if and only if the complaint seeks a remedy expressly granted by a

federal law or if it requires the construction of a federal statute or a distinctive policy of a

federal statute requires the application of federal legal principles for its disposition.”

Lindy v. Lynn, 501 F.2d 1367, 1369 (3d Cir. 1974). The “fact that a contract is subject to

   1
   An exhibit in his Appendix on appeal indicates that Jayme received a Bachelor of
Laws (LL.B.) degree from Far Eastern University in Manila.

                                               3
federal regulation does not, in itself, demonstrate that Congress meant all aspects of its

performance or nonperformance to be governed by federal law.” Id. (quoting Ivy

Broadcasting Co. v. American Tel. & Tel. Co., 391 F.2d 486, 490, 493 (2d Cir. 1968)).

Jayme’s complaint fails to allege a federal cause of action in either contract or tort, and,

therefore, is not one arising under the laws of the United States, 28 U.S.C. § 1331. He

does not allege that any federal law was violated when his caller ID service allegedly was

interrupted. Furthermore, MCI as a “competitive local exchange carrier” is regulated by

the New Jersey Board of Public Utilities, and the relationship between customer and

carrier is generally governed by state tariffs on file with the Board. Jayme’s claim for

infliction of emotional distress is similarly a matter of state law, see Buckley v. Trenton

Saving Fund Soc., 544 A.2d 857, 863 (N.J. 1988). Accordingly, the District Court

correctly determined that it lacked federal question jurisdiction over Jayme’s claims.

       Turning to diversity jurisdiction, we note that MCI does not dispute that the parties

are diverse. See Appellees’ Brief, at 6 n.4. However, MCI contended, and the District

Court agreed, that Jayme could not under any circumstances establish the jurisdictional

amount of $75,000, exclusive of interest and costs, required for diversity jurisdiction.

Our review yields the same conclusion. The amount in controversy rule is that the sum

claimed by the plaintiff controls if the claim is made in good faith, but dismissal is

justified if it appears to the court to a legal certainty that the claim is really for less than

the jurisdictional amount. See St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S.



                                                4
283, 288-89 (1938). It necessarily follows that whether the claims are for less than the

jurisdictional amount depends on what damages a plaintiff could conceivably recover

under state law. Suber v. Chrysler Corp., 104 F.3d 578, 584 (3d Cir. 1997).

       Jayme’s claim for emotional distress is not viable in New Jersey as a matter of law.

He alleged that he is 86 years old and a heart patient (he suffers from tachycardia). After

Busch allegedly spoke sharply to him, he “immediately took the heart medicines and laid

down the whole night” and his heart beat “became regular during the night’s sleep.” He

“suffered in agony, frustration and despair every day of the whole sixty one (61) days the

‘I.D.’ was disconnected.” However, under New Jersey law, a claim must allege conduct

“so outrageous in character, and so extreme in degree, as to go beyond all possible bounds

of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community.” Buckley, 544 A.2d at 365-66 (quoting Restatement(Second) of Torts, § 46).

Jayme’s infliction of emotional distress claims are insufficient to meet this standard. His

associated request for damages in the amount of $140,000 for Busch’s civil and

“criminal” torts is thus not recoverable. Suber, 104 F.3d at 584.

       We turn then to the breach of contract request for money damages, which includes

$20,000 in “personal damages,” $20,000 in “moral damages,” and $100,000 in

“punitive/exemplary damages for breach of contract. When punitive damages are

recoverable, they are properly considered in determining whether the jurisdictional

amount has been satisfied, see Packard v. Provident Nat’l Bank, 994 F.2d 1039, 1046 (3d



                                              5
Cir. 1993), but when a claim for punitive damages is frivolous, “such damages are

unavailable as a matter of law” and “that claim must be stricken from the amount in

controversy,” id. (citing Gray v. Occidental Life Ins. Co., 387 F.2d 935,936 (3d Cir.

1968)). Jayme requested punitive damages for breach of contract because “all the

technicians in all the U.S.A. will be laid off” and “they will lose their income and their

families will be displaced,” and all MCI customers will become “psychopaths.” MCI’s

termination of the caller ID service will cause MCI’s customers’ and employees’

“happiness” to be aborted, and cause “the flames of liberty” to be smothered. Under New

Jersey law, punitive damages for breach of contract generally are not recoverable, see

Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1194 (3d Cir. 1993) (construing New

Jersey law), and certainly they are not recoverable for the type of harm alleged here.

Without the claim for punitive damages of $100,000, all that remains of Jayme’s breach

of contract claim is his request for $40,000 for “personal” and “moral” damages, which

does not exceed the jurisdictional threshold of $75,000.2

   2
     The District Court determined that, under the state tariff provisions, which expressly
limit MCI’s liability for service interruptions to pro-rata refunds for the time period in
which service was interrupted, the most Jayme could recover, given that he paid $39.99
each month for service, was $80.00. Although this was not a finding on the merits, and
was simply the court’s assessment of the amount in controversy for jurisdictional
purposes, insofar as Jayme’s complaint was dismissed without prejudice to any remedies
that may be available to him under state contract law, we do not reach the question
concerning which state laws shall apply in interpreting the terms of the relationship
between Jayme and MCI (i.e., contract principles or state tariff provisions). We leave that
issue to the state courts. It is sufficient for our purposes that all that remains of Jayme’s
federal case is a request for damages for a breach of contract that, with a legal certainty,
see St. Paul Mercury Indemnity Co., 303 U.S. at 288-89, does not exceed $75,000.

                                              6
       We further conclude that the record clearly establishes that, after jurisdiction was

challenged, Jayme had an opportunity to present facts in support of his jurisdictional

contention. See Berardi v. Swanson Memorial Lodge No. 48 of Fraternal Order of

Police, 920 F.2d 198, 200 (3d Cir.1990). He had more than six months to present

evidence in support of his jurisdictional contention and failed to do so, and Federal Rule

of Civil Procedure 26 does not require that a party provide its adversary, even a pro se

adversary, with copies of the cases cited in its brief.

       We will affirm the order of the District Court dismissing the complaint without

prejudice for lack of subject matter jurisdiction.




                                               7